Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 1 of 12 Page ID #:2254



 1   ALEXIS MILLER BUESE (SBN: 259812)
     alexis.buese@sidley.com
 2   LOGAN P. BROWN (SBN: 308081)
     lbrown@sidley.com
 3   RYAN STASELL (SBN: 307431)
 4   rstasell@sidley.com
     SUMMER A. WALL (SBN: 331303)
 5   summer.wall@sidley.com
     SIDLEY AUSTIN LLP
 6   1999 Avenue of the Stars, 17th Floor
     Los Angeles, CA 90067               GORDON D. TODD †
 7   Telephone: +1 310 595–9668          gtodd@sidley.com
     Facsimile: +1 310 595–9501          DAVID S. PETRON †
 8                                       dpetron@sidley.com
     MICHAEL H. PORRAZZO * (SBN: 121260) ERIKA L. MALEY †
 9   mhporrazzo@porrazzolaw.com          emaley@sidley.com
     THE PORRAZZO LAW FIRM               ELLEN CRISHAM PELLEGRINI †
10   30212 Tomas, Suite 365              epellegrini@sidley.com
11   Rancho Santa Margarita, CA 92688    DINO L. LAVERGHETTA †
     Telephone +1 949 348–7778           dlaverghetta@sidley.com
12   Facsimile: +1 949 209–3514          LUCAS W.E. CROSLOW †
                                         lcroslow@sidley.com
13   * Counsel for Plaintiff Montebello  SIDLEY AUSTIN LLP
       Christian School only             1501 K Street, N.W.
14                                       Washington, D.C. 20005
     † Admitted pro hac vice             Telephone: +1 202 736–8760
15                                       Facsimile: +1 202 736–8711
16                                   Attorneys for Plaintiffs
17                        UNITED STATES DISTRICT COURT
18                       CENTRAL DISTRICT OF CALIFORNIA

19
20   SAMUEL A. FRYER                              No. 2:20-cv-7408 (JAK) (PLAx)
     YAVNEH ACADEMY et al.,
21                                                REPLY IN SUPPORT OF MOTION
                 Plaintiffs,                      FOR PRELIMINARY INJUNCTION
22         v.
23                                                Judge: Hon. John A. Kronstadt
     GAVIN NEWSOM et al.,
24                                                Hearing: September 28, 2020
                 Defendants.                      Time: 8:30 a.m.
25
26
27
28

                               REPLY IN SUPPORT OF MOTION FOR
                                  PRELIMINARY INJUNCTION               No. 2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 2 of 12 Page ID #:2255



 1         There is much on which Plaintiffs and Defendants agree: COVID-19 presents a
 2   serious health challenge; children are less likely to contract or spread it; mitigation
 3   techniques are effective; and some gatherings may be safely conducted. And, im-
 4   portantly, the parties agree that Plaintiffs’ substantial religious liberty interests enjoy
 5   heightened scrutiny. Nonetheless, Defendants defend their decision to suspend in-per-
 6   son religious schooling while allowing similar, if not identical, groups of children to
 7   congregate in similar, if not identical, physical spaces, for similar, if not identical, ac-
 8   tivities and periods of time. Defendants’ justifications, however, are unfaithful to the
 9   facts on the ground and the laws on the books, and should be rejected.
10         First, Defendants assert they have not invaded Free Exercise because they treat
11   secular and religious schools alike, and separately treat secular and religious camps
12   alike. This argument fundamentally misapprehends that the test for general applicabil-
13   ity concerns itself not with artificial government categories, but with the underlying
14   government interest. Here the government seeks to control viral transmission in
15   groups of children gathered indoors for an extended period of time. Given this inter-
16   est, the state cannot grant nonreligious carve-outs, but deny comparable religious
17   carve-outs. And yet the state has done precisely that. It has allowed camps to operate,
18   but prohibited religious schools from operating even though camps and schools
19   plainly are alike with regard to that interest. The state cannot avoid this comparison by
20   declaring camps and schools to be different “sectors.” Defendants offer but a single
21   footnote, citing a single paragraph of declarant testimony, which itself cites no support
22   for the proposition that schools and camps are different with respect to viral transmis-
23   sion. That fails even the common sense test. Because Defendants have determined that
24   camps may operate with appropriate restrictions, so too may religious schools.
25         To save their scheme, Defendants pivot to their newly promulgated “Cohort
26   Guidance,” which, they assert, applies the same rules to schools and camps. This is
27   patently false. Under the Cohort Guidance, camps may operate fully so long as they
28

                                                 1
                   REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION             2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 3 of 12 Page ID #:2256



 1   organize students in small, physically distanced “cohorts.” Schools, however, are pro-
 2   hibited from operating in cohorts at anything more than 25 percent capacity. Moreo-
 3   ver, Defendants have empowered counties to modify the Cohort Guidance, resulting in
 4   a 10 percent capacity limitation in Los Angeles. The Cohort Guidance also stresses
 5   that it is intended for students with special needs such as language-based or disability
 6   services, not religious needs. And, while a well-articulated mechanism exists to en-
 7   force the Cohort Guidance against schools, there is scant evidence of any meaningful
 8   enforcement threat against camps.
 9         Second, Defendants argue that students can simply study school subjects re-
10   motely and access certain religious services in person. This, however, fundamentally
11   misapprehends the rights at issue. Plaintiffs desire an educational setting in which reli-
12   gious teachings and values imbue the entire pedagogical experience in and out of
13   class. This cannot be recreated by video chat, and the Government’s suggestion that
14   math and history can simply be uncoupled from sacramental services would be to de-
15   stroy the very thing at issue. Defendants have offered no basis to call in question the
16   sincerity of Plaintiffs’ beliefs that this religious need can be met only in person.
17         Third, as predicted, Defendants invoke Jacobson v. Massachusetts, 197 U.S. 11
18   (1905), to demand near-total deference to their prescribed pandemic response, without
19   regard for Plaintiffs’ constitutional rights. Defendants’ assertion of unbridled executive
20   power is as breathtaking as it is wrong. While the pandemic clearly poses a serious
21   public health challenge, nothing in Jacobson or any other authority suspends the Con-
22   stitution or requires courts to be anything less than vigilant of civil liberties.
23         Fourth, Defendants are equally wrong that their executive dictates are un-
24   checked by due process. The legislative process has its own built-in protections, but
25   executive orders and mandatory administrative “guidance” regulating every facet of
26   public, private, economic, and religious life in the State, and burdening the core con-
27   stitutional rights of millions of citizens, must most assuredly accord with due process.
28

                                                 2
                   REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION              2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 4 of 12 Page ID #:2257



 1           I.     The School Closure Order Violates Plaintiffs’ Religious Liberties.
 2                  A. Defendants’ restrictions are not generally applicable.
 3           Defendants characterize their stay-at-home orders as generally applicable be-
 4   cause they “establish the default rule that all Californians are to remain at home, with
 5   limited exceptions.” Mem. of Points & Authorities in Opp’n to Pls.’ Mot. for Prelim.
 6   Inj., ECF No. 53, at 16 (hereinafter “Opp.”). It is passing strange to characterize as
 7   “limited” a set of exceptions comprising 38 categories spanning 522 printed pages,1
 8   but in any event, even “limited” exceptions suggest the regulations are not generally
 9   applicable. See Cent. Rabbinical Cong. of U.S. & Can. v. N.Y. City Dep’t of Health &
10   Mental Hygiene, 763 F.3d 183, 197–98 (2d Cir. 2014). “[W]here the State has in place
11   a system of individual exemptions, it may not refuse to extend that system to cases of
12   ‘religious hardship’ without compelling reason.” Emp’t Div., Dep’t of Human Res. v.
13   Smith, 494 U.S. 872, 884 (1990); see also Church of the Lukumi Babalu Aye, Inc. v.
14   City of Hialeah, 508 U.S. 520, 537–38 (1993). Here Defendants have determined that
15   exemptions are appropriate to serve varied secular interests, and the same must be ex-
16   tended to similarly situated religious interests.
17           Defendants argue that the School Closure Order is constitutional because it “ap-
18   plies statewide to all schools, not only religious schools,” while rules regarding child-
19   care and camps also “apply equally to religious and secular settings.” Opp. 7. This is a
20   non sequitur. As Defendants admit, the relevant legal question is whether their Order
21   is “substantially underinclu[sive]” of secular activities in “comparable secular set-
22   tings,” and whether they are “denying exemptions when comparable secular ones [a]re
23   available.” Id. at 17–18, 20. This analysis begins with the “interest that the law is de-
24   signed to protect” and must include all comparable activities that similarly bear on
25   that interest. Parents for Privacy v. Barr, 949 F.3d 1210, 1235 (9th Cir. 2020); Stor-
26   mans, Inc. v. Wiesman, 794 F.3d 1064, 1079 (9th Cir. 2015).
27           The State interest here is controlling viral transmission in groups of children
28   1
         Cal. Dep’t of Pub. Health, Ind. Guidance to Reduce Risk, https://bit.ly/35PLCDW.
                                                3
                    REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION           2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 5 of 12 Page ID #:2258



 1   gathered indoors for an extended period of time. And the State has chosen to allow
 2   children to gather for nonreligious reasons—to participate in daycare and daycamp—
 3   but they do not allow children to gather for religious reasons—to participate in reli-
 4   gious education. By so doing, the State “devalues religious reasons . . . by judging
 5   them to be of lesser importance than nonreligious reasons,” Lukumi, 508 U.S. at 537.
 6   This the First Amendment unambiguously prohibits.
 7         The State seeks to avoid this inexorable conclusion by artificially classifying
 8   camps and schools under different categories. But it fails to offer any reason why this
 9   manufactured distinction should matter. The First Amendment inquiry focuses on the
10   government’s purposes and there is no reason to think that viral transmission or miti-
11   gation measures operate differently among children and teachers congregating for
12   hours in school, daycare, or camp. 2 Defendants assert that camps generally have
13   smaller groupings and can achieve greater distancing. Opp. 19 n.4. This assertion not
14   only lacks any evidentiary basis, but also does not justify shutting schools entirely. So
15   too, that public schools have an average student-to- teacher ratio of 21-to-1 is not nec-
16   essarily relevant to plaintiff schools, and goes not to whether but rather how schools
17   may operate safely in person. Id.
18         Defendants’ prohibitions thus “substantially underinclude non-religiously moti-
19   vated conduct” in the forms of day cares and day camps, which “endanger the same
20   governmental interest” in public health that the restrictions on private religious
21
22   2
      Defendants’ expert Dr. Watt, an epidemiologist, not an expert in camps and day-
23   cares, asserts without citation that camps and daycares are “generally” smaller or have
     smaller group sizes than schools. ECF No. 53-1 (“Watt Decl.”) ¶ 99. See Fed. R. Evid.
24   702. Dr. Watt also misleadingly attributes a reported 90 percent increase in pediatric
25   COVID cases in early July and August to school reopening. Watt Decl. ¶ 101. That
     same period saw a 200 percent surge in COVID cases nationwide, of which pediatric
26   cases were a small fraction. See Peter Wells, Summer COVID-19 Surge in US Shows
27   Signs of Slowing, Fin. Times (Aug. 25, 2020), https://on.ft.com/2RDryMK. Moreover,
     Dr. Watt’s Exhibit 30 omits California data entirely.
28

                                               4
                  REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION            2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 6 of 12 Page ID #:2259



 1   schools are meant to protect. Wiesman, 794 F.3d at 1079. These restrictions are not
 2   generally applicable and are therefore subject to strict scrutiny. They clearly cannot
 3   satisfy such scrutiny, because less restrictive means are available to serve Defendants’
 4   interest in infection control. Mem. of Points & Authorities in Supp. of Mot. for Prelim.
 5   Inj., ECF No. 29-1, at 16–17 (hereinafter “Mot.”). 3
 6         Recognizing the infirmity of their original scheme, Defendants promulgated
 7   their “Cohort Guidance,” which they assert treats schools “at least as well as all other
 8   settings that involve structured supervision of children and youth, which must follow
 9   the same rules for small group supervision that apply to schools that are not permitted
10   to reopen.” Opp. 19. The State’s litigation position is at war with its own published in-
11   terpretation of the Cohort Guidance. 4 According to the State’s Cohort Guidance FAQs,
12   these other “structured” environments may operate normally so long as students are
13   placed into small, stable, physically distanced “cohorts”. See Cohort FAQs at 1. As for
14   schools, however, “the number of students on a given school site should generally not
15   exceed 25% of the school’s enrollment size or available building capacity.” Id. at 5.
16   The Cohort Guidance is intended to make schools available for “specialized services,
17   targeted services and support,” such as speech and language services, for certain popu-
18   lations of students such as English learners and students with disabilities. Id. at 2. In-
19   deed, unlike the guidance for camps, Defendants’ FAQs for schools make clear that
20   “the intent [is not] to allow for in person instruction for all students.” Id.
21         Compounding the problem, Defendants are implementing their scheme through
22
23
     3
       Defendants insist that reopening not occur until community transmission has been
     contained. The State may make that judgment but must apply it equally to similarly
24   situated gatherings. Moreover, the American Academy of Pediatrics in California disa-
25   grees vigorously with Defendants’ ongoing school closures. See Press Release, Am.
     Acad. of Pediatrics, Local Pediatricians Dismayed that Children Are NOT Being Pri-
26   oritized (Sept. 3, 2020), https://bit.ly/2ZQZ7j5.
27
     4
       Cal. Dep’t of Pub. Health, Providing Targeted, Specialized Support and Services at
     School (updated Sept. 4, 2020), https://bit.ly/2ZRotNQ (hereinafter “Cohort FAQs”).
28

                                                 5
                   REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION                2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 7 of 12 Page ID #:2260



 1   counties, “political subdivisions of the State, subject to its control,” which are imple-
 2   menting it unevenly. Opp. 21–22. Los Angeles County, for example, limits cohorts to
 3   10 percent of a school’s enrollment, but not camps or other structured environments.5
 4   Los Angeles has also, incidentally, refused to issue any waivers, Mot. 4, and has de-
 5   clared that schools will not open “until after the election” regardless of health condi-
 6   tions.6
 7             The Cohort Guidance thus places greater restrictions on religious schools. And
 8   because the State has not seen fit to include religious needs among the “specialized
 9   services” permitted by the Cohort Guidance, Defendants’ insistence that the guidance
10   permits “necessary” education to take place in person is a figment. See Opp. 26.
11                   B. The restrictions on religious education intrude on Plaintiffs’ fun-
                        damental right to direct their children’s education.
12
               Defendants also fail to grapple meaningfully with Plaintiffs’ showing that the
13
     School Closure Order inhibits parents’ right to direct the religious education of their
14
     children. Defendants note that Parents “remain free to choose to enroll their children
15
     in religious schools to receive religious education.” Opp. 24. Certainly, enrolled they
16
     may be; they just may not attend.
17
               As an initial matter, Defendants ignore that strict scrutiny applies to a Free Ex-
18
     ercise claim when a plaintiff demonstrates “a colorable claim that a companion right,”
19
     such as parental rights, “has been violated,” San Jose Christian Coll. v. City of Mor-
20
     gan Hill, 360 F.3d 1024, 1032 (9th Cir. 2004) (quoting Miller v. Reed, 176 F.3d 1202,
21
     1207 (9th Cir. 1999)), and that Plaintiffs have presented a colorable claim. Indeed, the
22
     Supreme Court has repeatedly held that strict scrutiny applies to even a generally ap-
23
     plicable law when such a law impinges upon parents’ ability to direct the religious ed-
24
     ucation of their children. See Wisconsin v. Yoder, 406 U.S. 205, 233 (1972); Pierce v.
25
26   5
       Cty. of L.A. Dep’t of Pub. Health, Order of the Health Officer, Reopening Protocols
27   for K-12 Schools: Appendix T1, at 2 (revised Sept. 9, 2020), https://bit.ly/3caZSZc.
     6
       LA County Health Director Says Schools Won’t Reopen Until After November Elec-
28   tion, KCAL CBS L.A. (Sept. 10, 2020), https://cbsloc.al/2RHCxFb.
                                                   6
                      REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION           2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 8 of 12 Page ID #:2261



 1   Soc’y of the Sisters of the Most Holy Names of Jesus and Mary, 268 U.S. 510, 535
 2   (1925); Smith, 494 U.S. at 881–82 (“[T]he First Amendment bars application of a neu-
 3   tral, generally applicable law to religiously motivated action” in cases involving “the
 4   Free Exercise Clause in conjunction with other constitutional protections, such as . . .
 5   the right of parents, acknowledged in Pierce v. Society of Sisters, to direct the educa-
 6   tion of their children.” (citations omitted) (citing Pierce and Yoder)).
 7         Defendants note that some enterprising students have participated in some reli-
 8   gious activities such as publishing prayers in newsletters and attending religious cere-
 9   monies outside of school. See Opp. 25–26. Thus, they assert, restrictions on religious
10   education will not “gravely endanger if not destroy the free exercise of respondents’
11   religious beliefs.” Id. at 24 (quoting Yoder, 406 U.S. at 219). This gravely misappre-
12   hends the relevant laws and facts.
13         As a matter of law, that other religious activities remain available does not dis-
14   tinguish this case from Yoder or Pierce. Indeed, in both cases, children were able to
15   worship outside of school. Yet the Supreme Court struck down generally applicable
16   laws that prevented parents from directing the religious education of their children in
17   accordance with their sincerely held religious beliefs. So too here, while Plaintiffs can
18   attend religious services outside of school, and can obtain educational materials
19   through online schooling, see id., Defendants have forbidden Plaintiffs from engaging
20   in the religious practice at issue: religious education.
21         Plaintiffs’ sincere religious beliefs require in-person religious education that
22   creates a community of faith where children can learn religious traditions and values
23   through the examples of their teachers and peers in class and out. See Mot. 5–8. This
24   simply cannot be replicated online. See id. And even if it could be, as Defendants’ own
25   evidence states, “[v]irtual education is often a pale shadow of the real thing.” Evid. in
26   Opp’n to Mot. for Prelim. Inj. Part 2, ECF No. 55, at Ex. GG; see also Mot. 5–8.
27         It is not for the Court—much less Defendants—to question the “truth, validity,
28

                                                7
                   REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION           2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 9 of 12 Page ID #:2262



 1   or reasonableness” of Plaintiffs’ belief that religious education must take place in per-
 2   son. Callahan v. Woods, 658 F.2d 679, 685 (9th Cir. 1981). “The determination of
 3   what is a ‘religious’ belief or practice . . . is not to turn upon a judicial perception of
 4   the particular belief or practice in question; religious beliefs need not be acceptable,
 5   logical, consistent, or comprehensible to others in order to merit First Amendment
 6   protection.” Thomas v. Review Bd. of Ind. Emp’t Sec. Div., 450 U.S. 707, 713–14
 7   (1981). Defendants’ opinion that “the Orders do not in any way interfere with” Plain-
 8   tiffs’ children’s religious education, Opp. 24, is inappropriate. Plaintiff Parents sin-
 9   cerely believe that their children’s religious education must take place in person,
10   which the Orders prohibit.
11                C. Jacobson and South Bay do not permit Defendants to suspend the
                     Bill of Rights in response to a public health emergency.
12
           At bottom, Defendants rely on their chilling assertion that Defendants can sus-
13
     pend certain rights indefinitely during times of emergency. See Opp. 13–16 (citing Ja-
14
     cobson, 197 U.S. 11). This is not and has never been the law. Nothing in Jacobson dis-
15
     places the tiers of scrutiny developed subsequently specifically to protect core consti-
16
     tutional rights. Moreover, in Jacobson, the Supreme Court held that where epidemic-
17
     related regulations conflict with constitutional rights, the latter prevails. 197 U.S. at
18
     30–31. The Opposition ignores this because acknowledging it would be fatal.
19
           Simply put, “[t]here is no pandemic exception to the Constitution of the United
20
     States or the Free Exercise Clause of the First Amendment,” Berean Baptist Church v.
21
     Cooper, No. 4:20-CV-81-D, 2020 WL 2514313, at *1 (E.D.N.C. May. 16, 2020), and
22
     the constitution requires that restrictions on religious worship and education “undergo
23
     the most rigorous of scrutiny,” see Lukumi, 508 U.S. at 546. Jacobson is in accord.
24
     The plaintiff there failed to identify any constitutional right infringed by mandatory
25
     smallpox vaccinations; rather, he objected to being vaccinated because he “had no
26
     faith in vaccination as a means of preventing the spread of smallpox, or . . . thought
27
     that vaccination, without benefiting the public, put in peril the health of the person
28

                                                 8
                   REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION              2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 10 of 12 Page ID #:2263



  1   vaccinated.” Jacobson, 197 U.S. at 36. The holding in Jacobson is simple and limited:
  2   the police power of the state includes the power to compel healthy adults to be vac-
  3   cinated except when doing so violates the Constitution. Id. at 38. The Court emphati-
  4   cally did not hold that a state’s “broad emergency powers,” even when exercised “to
  5   protect itself against an epidemic,” Opp. 13, allow the State to shunt aside the Consti-
  6   tution. As the Court wrote, “[a] local enactment or regulation, even if based on the
  7   acknowledged police powers of a state, must always yield in case of conflict . . . with
  8   any right which [the Constitution] gives or secures.” Jacobson, 197 U.S. at 25, 31.
  9         Here, unlike Jacobson, Plaintiffs have identified “a plain, palpable invasion of
 10   rights secured by the fundamental law.” See id. at 31. Moreover, Jacobson failed to
 11   prove that he would be injured by implementation of the state’s compulsory vaccina-
 12   tion law. Here, in contrast, Plaintiffs are being injured by the State’s actions. Accord-
 13   ingly, this Court must “give effect to the Constitution” by enjoining Defendants from
 14   infringing Plaintiffs’ constitutional rights. Id. Jacobson simply does not support lower-
 15   ing, or indeed, abandoning, protections for civil liberties. See Boumediene v. Bush,
 16   553 U.S. 723, 765 (2008) (“To hold the political branches have the power to switch
 17   the Constitution on or off at will . . . would permit a striking anomaly in our tripartite
 18   system of government . . . .”). 7
 19         Defendants also mischaracterize the South Bay case, in which Chief Justice
 20   Roberts wrote only for himself and did not rule that constitutional rights are sus-
 21   pended by pandemic. Rather, he cited Jacobson for the straightforward proposition
 22   that “[o]ur Constitution principally entrusts ‘[t]he safety and the health of the people’
 23
      7
        Other recent rulings have recognized that “just as constitutional rights have limits, so
 24   too does a state’s power to issue executive orders limiting such rights in times of
 25   emergency.” Robinson v. Attorney Gen., 957 F.3d 1171, 1179 (11th Cir. 2020). See id. at
      1182 (Jacobson does not justify restrictions on reproductive rights); Adams & Boyle,
 26   P.C. v. Slatery, 956 F.3d 913, 927 (6th Cir. 2020) (same). See also Cty. of Butler v.
 27   Wolf, No. 2:20-cv-677, 2020 WL 5510690, at *8, *22 (W.D. Pa. Sept. 14, 2020); Lind-
      say F. Wiley & Stephen I. Vladeck, Coronavirus, Civil Liberties, and the Courts: The
 28   Case Against “Suspending” Judicial Review, 133 Harv. L. Rev. F. 179, 181–82 (2020).
                                                 9
                    REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION            2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 11 of 12 Page ID #:2264



  1   to the politically accountable officials of the States ‘to guard and protect.’” 140 S. Ct.
  2   1613, 1613 (2020) (Roberts, C.J., concurring in denial of stay) (second alteration in
  3   original). The Ninth Circuit’s decision below did not even cite Jacobson. See S. Bay
  4   United Pentecostal Church v. Newsom, 959 F.3d 938, 939–940 (9th Cir. 2020).
  5         This Court should reject Defendants’ claim of extraordinary deference, which
  6   would allow the State essentially to suspend fundamental constitutional rights indefi-
  7   nitely, and instead apply the well-established and well-understood levels of constitu-
  8   tional scrutiny applicable to Plaintiffs’ claims—here, strict scrutiny.
  9         II.    The School Closure Order Violates Procedural Due Process.
 10         Finally, Defendants are wrong that Halverson v. Skagit County, 42 F.3d 1257
 11   (9th Cir. 1994), relieves them of complying with due process. Halverson holds that
 12   legislative enactments satisfy due process. 42 F.3d at 1260; see also Gallo v. U.S. Dist.
 13   Court for Dist. of Ariz., 349 F.3d 1169, 1181 (9th Cir. 2003). The orders here, how-
 14   ever, are not legislative but rather executive. Defendants failed to hold “open hear-
 15   ings,” to evaluate how school closures may impact religious liberties, or to consider
 16   less burdensome alternatives to closure. Halverson accordingly does not apply. See
 17   Langevin v. Chenango Court, Inc., 447 F.2d 296, 300–01 (2d Cir. 1971) (Friendly, J.).
 18   Underscoring the point, Defendants in their unbridled discretion have already changed
 19   the rules at least twice since Plaintiffs filed suit, and to the confusion of all schools,
 20   will no doubt do so again.8
 21         Defendants contest neither that they provided no pre-deprivation process, nor
 22   that the inadequate post-deprivation “waiver” process is categorically and indefinitely
 23   unavailable to most of Plaintiff Schools. The Order therefore violates procedural Due
 24   Process.
 25                                        CONCLUSION
 26         Plaintiffs’ motion for preliminary injunction should be granted.
 27
      8
       Halverson also concerned a property, not a liberty interest, and none of Defendants’
 28   authorities apply Halverson to religious or other liberty interests. See Opp. 27.
                                                 10
                    REPLY IN SUPPORT OF MOT. FOR PRELIMINARY INJUNCTION              2:20-cv-7408
Case 2:20-cv-07408-JAK-PLA Document 57 Filed 09/18/20 Page 12 of 12 Page ID #:2265



  1   Dated: September 18, 2020                   Respectfully submitted,
  2                                         By: /s/ Alexis Miller Buese ______
  3   Gordon D. Todd *                          Alexis Miller Buese
      David S. Petron *                         Logan P. Brown
  4   Erika L. Maley *                          Ryan Stasell
  5   Ellen Crisham Pellegrini *                Summer A. Wall
      Dino L. LaVerghetta *                     SIDLEY AUSTIN LLP
  6   Lucas W.E. Croslow *                      1999 Avenue of the Stars, 17th Floor
  7   SIDLEY AUSTIN LLP                         Los Angeles, CA 90067
      1501 K Street, N.W.                       Telephone: +1 310 595–9668
  8   Washington, D.C. 20005                    Facsimile: +1 310 595–9501
  9   Telephone: +1 202 736–8760
      Facsimile: +1 202 736–8711
 10
      Michael H. Porrazzo †
 11   THE PORRAZZO LAW FIRM
 12   30212 Tomas, Suite 365
      Rancho Santa Margarita, CA 92688
 13
      Telephone +1 949 348–7778
 14   Facsimile: +1 949 209–3514
 15                                  Attorneys for Plaintiffs
 16
 17   * Admitted pro hac vice
      † Counsel for Plaintiff Montebello Christian School only
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                              REPLY IN SUPPORT OF MOTION FOR
                                 PRELIMINARY INJUNCTION                 No. 2:20-cv-7408
